DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicants’ submission filed on 06/15/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2021 was filed after the filing date of the instant application on 06/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
This communication is in response to RCE filed on 06/15/2021.
Claims 1-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-15 are dependent on claim 1.
Claims 17-30 are dependent on claim 16, and
Claims 32-45 are dependent on claim 31.

Regarding claims 1, 16, and 31, the prior art of record either individually or in combination does not disclose or fairly suggest a method, a system, and a non-transitory computer readable medium for multi-label classification of a sentence with the claimed detailed limitations such as the use of “receiving a sentence, and generating a first and second digital representations corresponding to words of the sentence”, the use of “performing the first and second classifications of the sentence using a classification engine receiving as input the first digital representation, the first classification to generate a first set of probabilities each associated with one of possible labels for the sentence; and using the classification engine receiving as input the second digital representation, the second classification to generate a second set of probabilities each associated with one of the possible labels for the sentence”, the use  of “generating a text feature score based on the sentence, the text feature score corresponding to a text feature of the sentence”, the use of “generating an output probability for each given label of the possible labels, the output probability generated based on the text feature score, a first probability associated with the given label, and a second probability associated with the given label, the first probability and the second probability from the first set of probabilities and the second set of probabilities respectively”, and the use of “outputting the output probability for each of the possible labels” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KHAI N. NGUYEN
Primary Examiner
Art Unit 2652





/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
07/01/2021